Case 2:20-cv-07012-DMG-SK Document 27 Filed 02/08/21 Page 1 of 1 Page ID #:111




   1
   2
   3
   4
   5
   6
   7                        UNITED STATES DISTRICT COURT
   8                       CENTRAL DISTRICT OF CALIFORNIA
   9
  10   L.G. Mosley,                            Case No.: CV 20-7012-DMG (SKx)
  11
             Plaintiff,
  12                                           Order re Dismissal of Action
  13                                           Pursuant to Fed. R. Civ. P.
        v.
                                               41(a)(1)(A)(ii) [26]
  14
       AF Properties 2015 LLC; and
  15
       Does 1-10 inclusive,
  16
  17         Defendants.
  18
  19
              Pursuant to the Parties’ stipulation, the above-captioned action is
  20
       dismissed with prejudice in its entirety pursuant to Fed. R. Civ. P.
  21
       41(a)(1)(A)(ii). Each side shall bear its own attorneys’ fees and costs.
  22
       IT IS SO ORDERED.
  23
  24
       DATED: February 8, 2021
  25                                   DOLLY M. GEE
  26                                   UNITED STATES DISTRICT JUDGE
  27
  28
